            Case 3:19-cv-01054-JR      Document 6       Filed 09/27/19    Page 1 of 2




EMIL J. ALI, OSB No. 176329
EAli@carrbutterfield.com
LISANNE M. BUTTERFIELD, OSB No. 913683
LButterfield@carrbutterfield.com
CARR BUTTERFIELD, LLC
5285 Meadows Road, Suite 199
Lake Oswego, OR 97035
Telephone: 503-635-5244
Fax: 503-635-2955
      Attorneys for Plaintiff




                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION

ELIZABETH A. RIZZO,                               Case No.: 3:19-cv-1054-JR

               Plaintiff,
                                                  NOTICE OF DISMISSAL
       v.

NOVARTIS CORPORATION WELFARE
BENEFITS PLAN and HORIZON
HEALTHCARE SERVICES, INC., a New
Jersey corporation dba HORIZON BLUE
CROSS BLUE SHIELD OF NEW JERSEY,

               Defendants.


                                  NOTICE OF DISMISSAL

       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff

Elizabeth A. Rizzo and her undersigned counsel hereby give notice that the above-captioned

action is voluntarily dismissed against defendants Novartis Corporation Welfare Benefits Plan


Page 1 – NOTICE OF DISMISSAL                                          CARR BUTTERFIELD, LLC
                                                                     5285 SW Meadows Road, Ste. 199
                                                                        Lake Oswego, OR 97035
                                                                       Telephone: (503) 635-5244
                                                                        Facsimile: (503) 635-2955
          Case 3:19-cv-01054-JR         Document 6       Filed 09/27/19     Page 2 of 2




and Horizon Healthcare Services, Inc., dba Horizon Blue Cross Blue Shield of New Jersey with

prejudice, with each party to bear its/her own costs and attorneys’ fees.

       DATED this 27th day of September, 2019.

                                              Respectfully Submitted,

                                              CARR BUTTERFIELD, LLC
                                              By: /Emil Ali/
                                              Emil J. Ali, OSB No. 176329
                                              Email: EAli@carrbutterfield.com
                                              Lisanne M. Butterfield, OSB No. 913683
                                              Email: LButterfield@carrbutterfield.com
                                              5285 Meadows Road, Suite 199
                                              Lake Oswego, OR 97035
                                              Telephone: 503-635-5244/ Fax: 503-635-2955
                                              Attorneys for Plaintiff




Page 2 – NOTICE OF DISMISSAL                                           CARR BUTTERFIELD, LLC
                                                                      5285 SW Meadows Road, Ste. 199
                                                                         Lake Oswego, OR 97035
                                                                        Telephone: (503) 635-5244
                                                                         Facsimile: (503) 635-2955
